Title: To Thomas Jefferson from Frederick Winslow Hatch, 1 November 1821
From: Hatch, Frederick Winslow
To: Jefferson, Thomas


Dear Sir—
Charlottesville
Nov 1st 1821—
As your Servant departed immediately after delivering the books which you were so good as to have bound for me, the opportunity of acknowledging the receipt of them thro’ him was lost.—I therefore improve the earliest moment since, to return you my sincere thanks for yr politeness & attention, with ye equally sincere assurance of the high additional value wh I set upon them from ye source thro’ wh they have been so much improv’d, My engagements will not allow me the pleasure of expessing these acknowledgments personally & make my apology for adopting ye present mode. Be so good therefore as to accept them, with ye assurance of ye deep sense I entertain of yr uniform politeness & friendship. Wishing you ye best blessings for time & for eternityI am Dear Sir affecty Yours—F W Hatch